Exhibit 99.8 TRADEMARK ASSIGNMENT THIS TRADEMARK ASSIGNMENT ("Assignment") is by and between EXMOVERE HOLDINGS, INC., a corporation formed in accordance with the laws of Delaware (the "Assignee"), and EXMOVERE LLC, a Delaware limited liability company (collectively, the "Assignor"). WHEREAS, Assignor is the owner of all right, title and interest in and to the trademark(s) and the corresponding registrations and/or applications for registration set forth on Exhibit 1 (both individually and collectively, the "Trademark"), together with the goodwill of the business connected with and symbolized by the Trademark; and WHEREAS, Assignee desires to acquire all right, title and interest in and to the Trademark. NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of which are acknowledged, the parties hereby agree as set forth below. Assignor hereby sells, assigns, transfers and conveys to Assignee the entire right, title, interest in and to the Trademark in the United States and all jurisdictions outside the United States, together with the goodwill of the business connected with and symbolized by the Trademark (including, without limitation, the right to renew any registrations included in the Trademark, the right to apply for trademark registrations within or outside the United States based in whole or in part upon the Trademark, and any priority right that may arise from the Trademark), the same to be held and enjoyed by Assignee as fully and entirely as said interest could have been held and enjoyed by Assignor had this sale, assignment, transfer and conveyance not been made. Assignor authorizes the Commissioner of Trademarks of the United States and other empowered officials of the United States Patent and Trademark Office and in any applicable jurisdictions outside the United States to record the transfer of the registrations and/or applications for registration set forth on Exhibit 1 to Assignee as assignee of Assignor's entire right, title and interest therein. Assignor agrees to further execute any documents reasonably necessary to effect this assignment or to confirm Assignee's ownership of the Trademark. This Assignment may be executed by the parties hereto in separate counterparts, each of which when so executed and delivered shall be an original, but all such counterparts taken together shall constitute one and the same instrument. Each counterpart may be delivered by facsimile transmission, which transmission shall be deemed delivery of an originally executed document. [SIGNATURE PAGES FOLLOW 1 IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the date first above written. ASSIGNOR EXMOVERE LLC, a Delaware limited liability company By: /s/David Bychkov Name: David Bychkov Title:President and Qiief Executive Officer STATE OF VIRGINIA: COUNTY OF FAIRFAX: The foregoing instrument was acknowledged before me thisMarch 3, 2010 by David Bychkov, President of EXMOVERE LLC, a Delaware limited liability company, on behalf of the limited liability company. Notary Public Printed Name: My Commission Expires: 2 ASSIGNEE By: /s/David Bychkov Name: David Bychkov Title:President and Qiief Executive Officer EXMOVERE HOLDINGS. INC a Delawarexorporation STATE OF VIRGINIA: COUNTY OFFAIRFAX: The foregoing instrument was acknowledged before me this March 3, 2010 by David Bychkov, President and Chief Executive Officer of EXMOVERE HOLDINGS, INC., a Delaware corporation, on behalf of the corporation. Notary Public Printed Name: My Commission Expires: 3 Exhibit 1 Trademarks Trademark Serial Number Serial Number 77156239, filed April 13,2007 and registered 22, 2008. 4 Word Mark EXMOVERE Translations The foreign wording in the mark translates into English as to move out of oneself. Goods and Services IC 042. US 100 101. G & S: Development of new technology for others in the field of biosensor and physiology technologies, namely, health and wellness monitors, mainly in the fields of measuring and tracking human emotional responses. FiRST USE: 20050616. FIRST USE IN COMMERCE: 20050616 Mark Drawing Code (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS Design Search Code 26.03.17 - Concentric ovals; Concentric ovals and ovals within ovals; Ovals within ovals; Ovals, concentric Trademark 27.03.01 - Geometric figures forming letters, numerals or punctuation Search Facility SHAPES-COLORS-3-OR-MORE Design listing or lined for three or more colors Classification Code SHAPES-OVALS Oval figures or designs including incomplete ovais and one or more ovals Serial Number 77156239 Filing Date April 13,2007 Current Filing Basis 1A Original Filing Basis 1A Published for Opposition November 6, 2007 Registration Number Registration Date January 22, 2008 Owner (REGISTRANT) Exmovere LLC LTD LIAB CO DELAWARE 775 Washington Street New York NEW YORK 10014 Attorney of Record Marybeth Priore Description of Mark The coior(s) black, red and white is/are claimed as a feature of the mark. The mark consists of EXMOVERE in all capita! typed letters. All of the letters in EXMOVERE are black except for the O, which is in a larger red font. The background is white. Type of Mark SERVICE MARK Register PRINCIPAL Live/Dead Indicator
